DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response for Election/Restrictions
Applicant's election without traverse of Group I (claims 1-16) in the reply filed on 03/28/2022 is acknowledged. Non-elected Group II (claims 17-20) is withdrawn from consideration.  
Applicant further elected Species III in reply filed on 03/28/2022. Since the applicant did not point out errors of restriction; therefore, the restriction will be treated as without traverse.  
The requirement is still deemed proper and is therefore made FINAL.


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/11/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 10 is objected to because of the following informalities:  
In claim 10, the limitation: “the Turkish kettle” should be changed to --the beverage cup--


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2 and 10-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Knepler (US 20110052766 A1).
	Regarding claim 1, Knepler discloses
A brewing apparatus (beverage system 20, fig.1), comprising: 
a chassis (beverage maker 26, fig.1) dimensioned to fit within a compartment of an aircraft galley [beverage maker 26 can be used to place in a compartment of an aircraft galley], the chassis (beverage maker 26) comprising: 
a chassis beverage cup base (beverage maker 26 has a base, fig.1), a chassis beverage cup cavity (beverage maker 26 has a cavity, fig.1) being defined within the chassis beverage cup base (base), the chassis beverage cup cavity (cavity) configured to receive a beverage cup (sever 24, fig.1) of a plurality of beverage cups (cavity received a plurality of cups); 
a heater plate (warmer plate 104, fig.1, Par.0033 cited: “…. heating element 62 associated with the plate 104.…”), the beverage cup (sever 24) being positioned proximate to the heater plate (warmer plate 104) when inserted into the chassis beverage cup cavity (cavity); and 
one or more chassis sensors (communication device 44, fig.5) configured to acquire data about the beverage cup, the data comprising a set of operational parameters for the beverage cup (sever 24) [Par.0018 cited: “…a corresponding read/write information communication device 44 to sense or otherwise detect the presence, absence, or both of a server 24 proximate to the information communication device 44...”]; and 
a controller (controller 72, fig.5) in communication with the one or more chassis sensors (communication device 44), the controller (controller 72) configured to: acquire data via the one or more chassis sensors (communication device 44); and at least one of select or adjust a catering profile of a plurality of catering profiles based on the acquired data [Par.0018 cited: “…a corresponding read/write information communication device 44 to sense or otherwise detect the presence, absence, or both of a server 24 proximate to the information communication device 44..”, and Par.0029 cited: “…information carried on the information device will be read by the reader 44 and used by the corresponding controller 72 for use in control of the warmers 62, other devices 64 and/or display 70…”].


    PNG
    media_image1.png
    539
    559
    media_image1.png
    Greyscale


Regarding claim 2, Knepler discloses 
the set of operational parameters for the beverage cup (sever 24, fig.1) comprising: a placement of the beverage cup (sever 24) within the chassis beverage cup cavity, a plurality of dimensions for the beverage cup, or a brew product level within the beverage cup [Par.0018 cited: “…a corresponding read/write information communication device 44 to sense or otherwise detect the presence, absence, or both of a server 24 proximate to the information communication device 44..”].

Regarding claim 10, Knepler discloses 
the heater plate (warmer plate 104, fig.1, Par.0033 cited: “…. heating element 62 associated with the plate 104.…”) being translatable via a translating assembly within the chassis (beverage maker 26, fig.1) [Par.0033 cited: “…. heating element 62 associated with the plate 104.…”].

Regarding claim 11, Knepler discloses 
the one or more chassis sensors (communication device 44, fig.5) comprising at least one of a beverage cup presence sensor [Par.0018 cited: “…a corresponding read/write information communication device 44 to sense or otherwise detect the presence, absence, or both of a server 24 proximate to the information communication device 44...”], a beverage cup fluid level detection sensor, a beverage cup fluid overflow protection sensor, a fluid flow meter positioned in-line between the beverage cup and a water tank housed within the chassis, or at least one heat-sensing element in communication with the controller (controller 72, fig.5).

Regarding claim 12, Knepler discloses 
a user interface (display 70, fig.1) in communication with the controller (controller 72, fig.5).

Regarding claim 13, Knepler discloses 
the user interface (display 70, fig.1) comprising at least one user input device in communication with the controller (controller 72, fig.5), the controller (controller 72, fig.5) further configured to: receive at least one user input from the at least one input device; and at least one of select or update a catering profile of the plurality of catering profiles based on the received at least one user input [Par.0023 cited: “…information displayed on the display 70 can be in any of various forms which are sensed by a user. For example while a visual display of information relating to the beverage is shown and described, it is also fully within the scope of the present disclosure to include any form of sensory feedback. Such sensory feedback may include audible signals such as acoustic or other alarms or alerts, lighted signals, vibrational signals, aroma signals as well as any other form of communication to a user which can be used to communicate information to the user such as characteristics of the beverage…”].

Regarding claim 14, Knepler discloses 
the user interface (display 70, fig.1) further comprising at least one display device in communication with the controller (controller 72, fig.5).

Regarding claim 15, Knepler discloses 
the controller (controller 72, fig.5) further configured to: display a user selection option to a user on the at least one display device (display 70, fig.1); receive at least one user input from one or more of the at least one user input device or the at least one display device (display 70); and at least one of select or update a catering profile of the plurality of catering profiles based on the received at least one user input [Par.0023 cited: “…information displayed on the display 70 can be in any of various forms which are sensed by a user. For example while a visual display of information relating to the beverage is shown and described, it is also fully within the scope of the present disclosure to include any form of sensory feedback. Such sensory feedback may include audible signals such as acoustic or other alarms or alerts, lighted signals, vibrational signals, aroma signals as well as any other form of communication to a user which can be used to communicate information to the user such as characteristics of the beverage…”].

Regarding claim 16, Knepler discloses 
the controller (controller 72, fig.5) further configured to: display at least one brew parameter of the selected catering profile on the at least one display device (display 70, fig.1), the at least one brew parameter including one or more of a brew temperature or a brew time [Par.0031 cited: “…the server is a thermal server placement of the thermal server on a heating device will either maintain the heating device in a de-activated condition or turn off the heating device to prevent unnecessary heating of the thermal server…”].

Allowable Subject Matter
Claims 3-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art of record does not anticipate or render fairly obvious in combination to teach the limitations of the claimed invention such as an adaptor insert assembly dimensioned to fit within the defined beverage cup cavity, the adaptor insert assembly comprising: an adaptor insert, an adaptor insert cavity being defined within the adaptor insert, the adaptor insert cavity configured to receive a second beverage cup of the plurality of beverage cups; an adaptor insert heater plate, the second beverage cup being positioned proximate to the adaptor insert heater plate when inserted into the adaptor insert cavity; and one or more adaptor insert sensors configured to acquire data for the second beverage cup, the data comprising one or more operational parameters for the second beverage cup, the controller being in communication with the one or more adaptor insert sensors, the controller configured to: acquire data via the one or more adaptor insert sensors; and at least one of select or adjust a second catering profile of a plurality of catering profiles based on the acquired data as cited in the dependent claim 3.

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG NGUYEN whose telephone number is (571)270-1834.  The examiner can normally be reached on Monday-Friday (8.00am-5.00pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PHUONG T NGUYEN/Primary Examiner, Art Unit 3761                                                                                                                                                                                                        04/30/2022